        Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 1 of 11



Steven B. Andersen (ISB 2618)
sba@aswblaw.com
Wade L. Woodard (ISB 6312)
wlw@aswblaw.com
Haley K. Krug (ISB 10442)
hhk@aswblaw.com
ANDERSEN SCHWARTZMAN
WOODARD BRAILSFORD, PLLC
101 South Capitol Boulevard, Suite 1600
Boise, ID 83702
Telephone: 208.342.4411
Facsimile: 208.342.4455

Attorneys for Church Defendants

                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 JOHN DOE XX, JOHN DOE XXI, JOHN
 DOE XXII, SHANE JULIAN, and RILEY           Case No.: 1:17-cv-00184-BLW
 GILROY,
                                             CHURCH DEFENDANTS’ ANSWER
                      Plaintiffs,            TO SECOND AMENDED
                                             COMPLAINT AND JURY DEMAND
 vs.

 BOY SCOUTS OF AMERICA, a
 congressionally chartered corporation
 authorized to do business in Idaho;
 CORPORATION OF THE PRESIDING
 BISHOP OF THE CHURCH OF JESUS
 CHRIST OF LATTER-DAY SAINTS, a
 foreign corporation sole registered to do
 business in Idaho; and CORPORATION OF
 THE PRESIDENT OF THE CHURCH OF
 JESUS CHRIST OF LATTER-DAY SAINTS
 AND SUCCESSORS, a foreign corporation
 sole registered to do business in Idaho,

                     Defendants.




CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 1
           Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 2 of 11



          Defendants Corporation of the Presiding Bishop of The Church of Jesus Christ of Latter-

day Saints and Corporation of the President of The Church of Jesus Christ of Latter-day Saints

(referred to hereinafter collectively as “Church Defendants”) answer the allegations of Plaintiffs’

Second Amended Complaint (hereinafter “Complaint”) and allege as follows:

          1.     Each and every allegation of the Complaint not specifically admitted herein is

denied.

          2.     With respect to paragraph 1 of the Complaint, Church Defendants state that this

paragraph does not contain any allegations, and as such, requires no answer.

          3.     Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraph 2-11 of the Complaint and therefore

deny the same. Church Defendants deny any “wrongful conduct.”

          4.     As to paragraphs 12 and 13 of the Complaint, Church Defendants admit that

Corporation of the Presiding Bishop of The Church of Jesus Christ of Latter-day Saints (“CPB”)

and Corporation of the President of The Church of Jesus Christ of Latter-day Saints (“COP”) are

foreign corporations sole that are registered to do business in the State of Idaho. Church

Defendants affirmatively allege that COP is the corporation that funds the activities of the

ecclesiastical organization known as The Church of Jesus Christ of Latter-day Saints, including

local wards and stakes and sponsored Boy Scout troops. Church Defendants affirmatively allege

that CPB has no connection to the allegations raised in this Complaint and is not a proper party

to this proceeding. Church Defendants deny the remaining allegations of paragraphs 12 and 13

of the Complaint.

          5.     Church Defendants deny the allegations of paragraph 14 of the Complaint as they

pertain to Church Defendants. The allegations of paragraph 14, in concert with others, raise



CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 2
         Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 3 of 11



substantial disputed questions of Church doctrine, policy, practice and belief, which arise on the

face of Plaintiffs’ Complaint and not by way of defense. Moreover, the allegations of this

paragraph and others, together with the claims pled and theories advanced, characterize Church

doctrine and policy to establish a foundational basis for liability and otherwise violate state and

federal constitutional proscriptions.

       6.        Church Defendants deny the allegations of paragraph 15 of the Complaint as they

pertain to Church Defendants. The allegations of paragraph 15 raise substantial disputed

questions of Church doctrine, policy, practice and belief, which arise on the face of Plaintiff’s

Complaint and not by way of defense. Moreover, the allegations of this paragraph and others,

together with the claims pled and theories advanced, characterize Church doctrine and policy to

establish a foundational basis for liability and otherwise violate state and federal constitutional

proscriptions. As for all other allegations of this paragraph, Church Defendants are without

knowledge and information sufficient to form a belief as to their truthfulness and therefore deny

the same.

       7.        Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraphs 16-34 of the Complaint and therefore

deny the same.

       8.        Church Defendants deny that Schmidt was a Scout leader for the Caldwell Fourth

Ward, as Plaintiffs allege in paragraph 35-36 of the Complaint. As for all other allegations in

these paragraphs, Church Defendants are without knowledge and information sufficient to form a

belief as to their truthfulness and therefore deny the same.




CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 3
         Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 4 of 11



       9.        Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraphs 37-39 of the Complaint and therefore

deny the same.

       10.       Church Defendants deny that Schmidt was a Scout leader for the Caldwell Fourth

Ward, as Plaintiffs allege in paragraphs 40-41 of the Complaint. As for all other allegations in

these paragraphs, Church Defendants are without knowledge and the information sufficient to

form a belief as to their truthfulness and therefore deny the same.

       11.       Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraphs 42-60 of the Complaint and therefore

deny the same.

       12.       Church Defendants deny having the notice Plaintiffs allege in paragraph 61 of the

Complaint. Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of all other allegations in paragraph 61 of the Complaint and

therefore deny the same.

       13.       Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraph 62 of the Complaint and therefore

deny the same.

       14.       Church Defendants deny having the notice Plaintiffs allege in paragraph 63 of the

Complaint.

       15.       Church Defendants deny having the notice Plaintiffs allege in paragraph 64 of the

Complaint. Church Defendants acknowledge that Bishop Gordon Sanderson reported to Stake

President George Keller sometime between 1979 and 1981 that Schmidt had been accused of

“pantsing” boys at camp. President Keller subsequently banned Schmidt from further



CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 4
         Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 5 of 11



participation in Scouts in the stake. He notified local leaders of this directive, as well as leaders

in Caldwell. President Keller and/or his counselor also called BSA to notify them of reported

inappropriate conduct by Schmidt. Church Defendants deny Plaintiffs’ allegations in paragraph

64 that Schmidt was a registered Scoutmaster with the Caldwell Fifth Ward in 1982 or any other

time. Church Defendants further deny that Schmidt was a Scout leader for the Caldwell Fourth

Ward. As for all other allegations contained in paragraph 64, Church Defendants are without

knowledge and information sufficient to form a belief as to their truthfulness and therefore deny

the same.

       16.       Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraph 65 of the Complaint and therefore

deny the same.

       17.       Church Defendants deny the allegations of paragraphs 66-68 of the Complaint.

       18.       Church Defendants deny the allegations of paragraph 69 of the Complaint as they

pertain to Church Defendants. The allegations of paragraph 69, in concert with others, raise

substantial disputed questions of Church doctrine, policy, practice and belief, which arise on the

face of Plaintiffs’ Complaint and not by way of defense. Moreover, the allegations of this

paragraph and others, together with the claims pled and theories advanced, characterize Church

doctrine and policy to establish a foundational basis for liability and otherwise violate state and

federal constitutional proscriptions. As for all other allegations of this paragraph, Church

Defendants are without knowledge and information sufficient to form a belief as to their

truthfulness and therefore deny the same.

       19.       Church Defendants deny the allegations of paragraphs 70-71 of the Complaint as

they pertain to Church Defendants. Church Defendants are without knowledge and information



CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 5
         Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 6 of 11



sufficient to form a belief as to the truthfulness of the remaining allegations in paragraphs 70-71

and therefore deny the same.

       20.     Church Defendants deny the allegations of paragraph 72-73 of the Complaint as

they pertain to Church Defendants. The allegations of paragraphs 72-73, in concert with others,

raise substantial disputed questions of Church doctrine, policy, practice and belief, which arise

on the face of Plaintiffs’ Complaint and not by way of defense. Moreover, the allegations of this

paragraph and others, together with the claims pled and theories advanced, characterize Church

doctrine and policy to establish a foundational basis for liability and otherwise violate state and

federal constitutional proscriptions. Church Defendants are without knowledge and information

sufficient to form a belief as to the truthfulness of the remaining allegations in paragraphs 72-73

and therefore deny the same.

       21.     Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraph 74 of the Complaint as they pertain to

Church Defendants and therefore deny the same.

       22.     Church Defendants deny the allegations of paragraph 75-79 of the Complaint as

they pertain to Church Defendants. The allegations of paragraphs 75-79, in concert with others,

raise substantial disputed questions of Church doctrine, policy, practice and belief, which arise

on the face of Plaintiffs’ Complaint and not by way of defense. Moreover, the allegations of this

paragraph and others, together with the claims pled and theories advanced, characterize Church

doctrine and policy to establish a foundational basis for liability and otherwise violate state and

federal constitutional proscriptions. Church Defendants are without knowledge and information

sufficient to form a belief as to the truthfulness of the remaining allegations in paragraphs 75-79

and therefore deny the same.



CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 6
         Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 7 of 11



       23.     Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraphs 80-83 of the Complaint as they

pertain to Church Defendants and therefore deny the same. Church Defendants deny that they

engaged in any oppressive, fraudulent, malicious, or outrageous conduct.

       24.     Church Defendants deny the allegations of paragraphs 84-89 of the Complaint as

they pertain to Church Defendants.

       25.     Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraphs 90-95 of the Complaint as they

pertain to Church Defendants and therefore deny the same.

       26.     Church Defendants deny the allegations of paragraphs 96-98 of the Complaint as

they pertain to Church Defendants.

       27.     Church Defendants are without knowledge and information sufficient to form a

belief as to the truthfulness of the allegations in paragraphs 99-101 of the Complaint as they

pertain to Church Defendants and therefore deny the same.

                                     First Affirmative Defense

       All perpetrators’ alleged conduct occurred outside the course and scope of their duties, if

any, and so Church Defendants cannot be held vicariously liable for their conduct.

                                  Second Affirmative Defense

       Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.

                                   Third Affirmative Defense

       Plaintiffs’ claims were not commenced within the time limited by statute and are

therefore barred.




CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 7
         Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 8 of 11



                                   Fourth Affirmative Defense

       The injury or damages sustained by the Plaintiffs, if any, were caused solely by the

negligence or culpable conduct of entities other than the answering Church Defendants.

                                    Fifth Affirmative Defense

       Plaintiffs have failed to mitigate their damages.

                                    Sixth Affirmative Defense

       Plaintiffs’ claims are barred insofar as evidence necessary to establish essential elements

of the claim was or is protected by the clergy-penitent privilege.

                                  Seventh Affirmative Defense

       To the extent Plaintiffs’ claims for non-economic damages against the Church

Defendants exceed the sum of $250,000, they are subject to the non-economic damages limit

provided in I.C. 6-1603, as the Church Defendants are charitable organizations.

                                   Eighth Affirmative Defense

       Plaintiffs’ claims against Church Defendants are based on actions which took place

between 1971 and 1983. Accordingly, Plaintiffs’ claims arose a minimum of 34 years prior to

the filing of Plaintiffs’ Complaint. Because of the passage of time, Plaintiffs’ claims violate the

due process protections of the 14th Amendment of the United States Constitution and Article 1,

Section 13 of the Idaho Constitution.

                                   Ninth Affirmative Defense

       Plaintiffs’ claims are barred by the doctrine of laches.

                                   Tenth Affirmative Defense

       Plaintiffs’ claims are barred by the First Amendment to the U.S. Constitution, as well as

Article 1, Section 13 of the Idaho Constitution.



CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 8
            Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 9 of 11



                                     Eleventh Affirmative Defense

           Corporation of the Presiding Bishop of The Church of Jesus Christ of Latter-day Saints is

not a proper party to this case.

                                      Twelfth Affirmative Defense

           Plaintiffs’ fraud and constructive fraud claims lack the specificity required by Fed R. Civ.

P. 9(b).

                                    Thirteenth Affirmative Defense

           Plaintiffs’ claims are barred in whole or part by the doctrines of res judicata, claim

preclusion, and/or issue preclusion.

                                    Fourteenth Affirmative Defense

           Plaintiffs’ claims are barred by their failure to join an indispensable party.

                                     Fifteenth Affirmative Defense

           Plaintiffs’ claims are barred because of improper joinder.

                                     Sixteenth Affirmative Defense

           Plaintiffs’ claims are barred by the failure to plead a cognizable fiduciary duty.

                                    Seventeenth Affirmative Defense

           Plaintiffs’ damages are solely limited to pecuniary damages.

                                    Eighteenth Affirmative Defense

           Plaintiffs’ claims are barred by the failure to plead a cognizable commercial transaction.

                                    Nineteenth Affirmative Defense

           Plaintiffs’ claims are barred because the statements Church Defendants allegedly made

were made in the form of an opinion or statement of future performance and not as a statement of

fact, and thus Plaintiffs had no right to rely on the statements.



CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 9
        Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 10 of 11



                                 Twentieth Affirmative Defense

       Plaintiffs’ damages are speculative.

                               Twenty-first Affirmative Defense

       Plaintiffs’ claims are barred in whole or in part by the doctrine of charitable immunity.

                              Twenty-second Affirmative Defense

        Church Defendants reserve the right to assert all other affirmative defenses available

under Rule 8 of the Federal Rules of Civil Procedure and under the applicable common law,

provided evidence relating to any of these affirmative defenses arises during this action.

                                        JURY DEMAND

       Pursuant to Rule 38, Federal Rule of Civil Procedure, and the Seventh Amendment of the

United States and State Constitutions, the Church Defendants hereby demand trial by jury.

       WHEREFORE, having fully answered Plaintiffs’ Complaint, the Church Defendants pray

for judgment in their favor, together with their legally recoverable costs and disbursements

incurred herein.

       DATED this 29th day of October, 2018.

                                              ANDERSEN SCHWARTZMAN
                                              WOODARD BRAILSFORD, PLLC


                                               /s/ Wade L. Woodard
                                              Wade L. Woodard
                                              Attorneys for Church Defendants




CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 10
        Case 1:17-cv-00184-BLW Document 57 Filed 10/29/18 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of October, 2018, I caused a true and correct copy of

the foregoing document to be electronically filed with the Clerk of the Court using the CM/ECF

system, which sent a Notice of Electronic Filing to the following persons:

       Andrew M. Chasan       andrew.chasan@chasanwalton.com
       Timothy C. Walton      timwalton2000@hotmail.com
       Gilion C. Dumas        gilion@dumaslawgroup.com
       Ashley L. Vaughn       ashley@dumaslawgroup.com
       Stephen R. Thomas      sthomas@hawleytroxell.com
       Mindy M. Muller        mmuller@hawleytroxell.com
       Tyler J. Anderson      tanderson@hawleytroxell.com


                                              /s/ Wade L. Woodard
                                             Wade L. Woodard




CHURCH DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT AND JURY
DEMAND - 11
